Citation Nr: 1634474	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable disability rating for sinusitis.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from May 1976 through August 1976 and from May 1978 through January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue on appeal was remanded previously by the Board for additional development in August 2013.  The ordered development was performed by the Agency of Original Jurisdiction (AOJ) before the matter was returned to the Board.

In September 2014, the Board denied the issue on appeal.  That denial was subsequently appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court set aside the Board's denial and remanded the Veteran's appeal to the Board for further adjudication consistent with the Court's decision.  The matter now returns again to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Veteran submitted additional evidence in the form of a lay statement provided by his spouse.  The Veteran has requested that the claims file be returned to the AOJ so that it may review the newly submitted evidence and readjudicate his claim in light of that evidence.  Accordingly, this matter is remanded to the AOJ for readjudication, and if unfavorable to the Veteran, issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:
Readjudicate the issue of the Veteran's entitlement to a compensable disability rating for sinusitis.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




